     4:19-cv-03067-JMG-MDN Doc # 23 Filed: 05/12/20 Page 1 of 2 - Page ID # 67



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    TYNE J. YOUNGS,

                             Plaintiff,                                                 4:19CV3067

          vs.                                                                    AMENDED
                                                                          CASE PROGRESSION ORDER
    INDUSTRIAL SERVICES, INC.,

                             Defendant.

       This matter is before the Court on the parties’ Joint Motion to Amend Case Progression
Order (Filing No. 22). After review of the parties’ motion, the Court finds good cause to grant the
requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Amend Case Progression Order (Filing No. 22)
is granted, and the case progression order is amended as follows:

                1)   The deadline for identifying expert witnesses and to complete expert disclosures1
                     for all experts expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
                     26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is May 22,
                     2020.

                2)   The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is July 30, 2020.

                3)   The deposition deadline is August 17, 2020.

                4)   The status conference scheduled for June 26, 2020, is cancelled. A status
                     conference to discuss case progression, dispositive motions, the parties’ interest
                     in settlement, and the trial and pretrial conference settings will be held with the
                     undersigned magistrate judge on August 31, 2020, at 11:00 a.m. by telephone.
                     Counsel shall use the conferencing instructions assigned to this case to participate
                     in the conference.

                5)   The deadline for filing motions to dismiss and motions for summary judgment is
                     September 30, 2020.

                6)   The parties shall comply with all other stipulations and agreements recited in their
                     Rule 26(f) planning report that are not inconsistent with this order.


1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
4:19-cv-03067-JMG-MDN Doc # 23 Filed: 05/12/20 Page 2 of 2 - Page ID # 68



      7)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be considered
            absent a showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of the
            motion, which require that additional time be allowed.


   Dated this 12th day of May, 2020.
                                                BY THE COURT:

                                                s/Michael D. Nelson
                                                United States Magistrate Judge
